Lawrence, Judge:
The above-enumerated appeal for a reappraisement presents the question of the proper value for dutiable purposes of certain electronic salinometers.
A stipulation of fact was entered into by the parties hereto wherein it was agreed as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between the parties hereto, subject to the approval of the Court, that the merchandise covered by the above-entitled appeal for reappraisement consists of electronic salinometers exported from South Africa.
IT IS FURTHER STIPULATED AND AGREED that, at the time of exportation of the instant merchandise to the United States, the price at which such or similar merchandise was freely sold in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for export to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, is at the invoiced unit price, less 20%, net packed.
IT IS FURTHER STIPULATED AND AGREED that the merchandise the subject of this stipulation is not included in the list of articles designated by the *475Secretary of tlie Treasury in T.D. 64521, as provided for in Section 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165 (19 U.S.C. § 1401a (b)), is the proper basis of value for the electronic salinometers in issue and that said value is the invoiced unit price, less 20 per centum, net, packed.
Judgment will be entered accordingly.